FILED
                           NOT FOR PUBLICATION
                                                                            FEB 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10600

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00332-JJT-1
 v.

SCOTT MAYNARD, a.k.a. Scott Allen                MEMORANDUM*
Maynard,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-10601

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-50084-JJT-1
 v.

SCOTT MAYNARD, a.k.a. Scott Alan
Maynard,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted February 2, 2017**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

         In these consolidated appeals, Scott Maynard appeals his guilty-plea

conviction and 51-month sentence for failure to register as a convicted sex

offender, in violation of 18 U.S.C. § 2250(a), and the revocation of supervised

release and consecutive 13-month sentence imposed upon revocation. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Maynard’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Maynard the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2